Russell, C. J.
1. The evidence being conflicting, and tlie jury having found in favor of the defendant, the judge of the lower court did not err in overruling a motion for new trial based upon the general grounds.
2. The amendment to the motion for a new trial was not approved by the judge of the lower court, and is not supported as required by section 6086 of the Civil Code, and therefore can not be considered.

■Judgment affirmed.


All the Justices concur.

William B. Kent, for plaintiff.
A. G. Saffold and J. P. Tomlinson, for defendant.